Title: Thomas Jefferson to Thomas A. Holcombe, 31 May 1815
From: Jefferson, Thomas
To: Holcombe, Thomas Anderson


          Dear Sir  Poplar Forest May 31. 15.
          I am venturing on a measure with respect to my grandson Francis on which I would have consulted you had it occurred to me before I had the pleasure of recieving you here. I think however you will approve of it, as I am sure his father will, and I take on myself all the responsibility of it to him. French is now become an indispensable part in modern education. it is the only language in which a man of any country can be understood out of his own; and is now the preeminent depository of general science, every branch of which (medicine excepted) is better treated in books of that than of any other language in the world. the difficulty of getting instruction in it’s true pronunciation had made me very anxious that Francis should have passed his last vacation at Monticello, where his aunt, who speaks it as a native, (having been from the age of 10. to 16. in a convent of Paris where nothing else was spoken) would in a short time have so advanced him that he could have gone on afterwards by himself. but my letter to him proposing this to his father miscarried. another vacation is now approaching, and I feel such anxiety that he should avail himself of that for the same  purpose, that having so convenient an opportunity of taking him on with me in the carriage, that I have thought it best to anticipate the term of vacation, which indeed will not give him more than time enough to be thoroughly grounded. I will take care at the same time so to carry him on in his Latin that he shall not be behind his class in the knolege of that at the end of his vacation. hoping that you will concur with me in opinion that this measure will be for his advantage I tender you the assurance of my great esteem & respect.
          Th: Jefferson
        